Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, & 7-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Atsmon et al 9,830,778.
	Atsmon shows a toy system which includes a leader robot 30 and follower robot(s) 32 (figure 2). The robots may communicate with signals including infrared and ultrasound (column 9, lines 3-11). The leader robot may be controlled by a wireless transmitter (column 12, lines 22-28). The robots may maintain a distance and direction (column 9, lines 55-67). The robots may include circuitry which generate and receive signals and control action (column 10, lines 5-31). 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon et al.
	Atsmon shows a chain of robots, for example four robots (figure 2). It is not clear if there may be seven robots, but adding additional robots would be an obvious variation to increase the play value.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.





/JOHN A RICCI/Primary Examiner, Art Unit 3711